Citation Nr: 1639448	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral arm disability.

3.  Entitlement to service connection for a disfiguring scar of the forehead.

4.  Entitlement to service connection for burn scars of the right arm, to include as secondary to the bilateral arm disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran presented testimony at a personal hearing conducted at the VA RO in Waco, Texas by an RO Decision Review Officer.  A transcript of the hearing is associated with the electronic record.

In March 2014, the Board remanded these issues to the Appeals Management Center (AMC) for further development.

The Veteran is claiming entitlement to service connection for burn scars of the right arm, to include as secondary to the bilateral arm disability.  Therefore, the issues are as stated on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A January 2010 statement and the September 2010 hearing transcript reflect that the Veteran suffered injuries to his back and arms and his forehead on two occasions while serving in the Republic of Vietnam, and that he went to a hospital in the Republic of Vietnam for these injuries.  The Veteran is competent to report these injuries.  In light of this determination, VA examinations are necessary.

The AOJ should attempt to obtain any records from the VA North Texas Health Care System prior to March 6, 2009, and from January 2012 to the present.

As the Board is considering a secondary service connection theory of entitlement for the burn scars of the right arm, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Obtain all records from the VA North Texas Health Care System prior to March 6, 2009, and from January 2012 to the present.

3.  After the development above is completed, schedule the Veteran for a VA examination or examinations to determine the nature and extent of his back disability, bilateral arm disability, scarring of the forehead, and burn scars of the right arm.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to a back disability, bilateral arm disability, scarring of the forehead, and burn scars of the right arm.  

The examiner or examiners should be asked to answer the following inquiries:

The examiner must opine on whether there is a 50 percent or better probability that any current back disability is related to active service, to include the in-service back injury while serving in the Republic of Vietnam.  

The examiner must opine on whether there is a 50 percent or better probability that any current disability of either arm is related to active service, to include the in-service bilateral arm injury while serving in the Republic of Vietnam.

The examiner must opine on whether there is a 50 percent or better probability that any current scarring of the forehead is related to active service, to include the in-service forehead injury while serving in the Republic of Vietnam.

The examiner must opine on whether there is a 50 percent or better probability that any burn scars of the right arm were caused by an accident involving a current disability of either arm.

A complete rationale for any opinion offered must be provided.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



